Fourth Court of Appeals
                                  San Antonio, Texas
                                        October 18, 2016

                                      No. 04-16-00499-CV

                                IN THE MATTER OF B.M.G.,

                  From the 386th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2015JUV00641-W1
                           Honorable Laura Parker, Judge Presiding


                                         ORDER

         After the notice of appeal was filed in this case, we ordered appellant B.M.G. to pay the
filing fee or to show that B.M.G. was indigent. The fees have been paid. We therefore reinstate
the appellate timetable and order appellant’s brief is due on November 2, 2016.



                                                    _________________________________
                                                    Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 18th day of October, 2016.



                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court